Exhibit 10.1
 
NOTE PURCHASE AGREEMENT


This NOTE PURCHASE AGREEMENT (this "Agreement") dated as of March 31, 2015 is
made by and between Jabro Funding Corp., a New York corporation with principal
address at 1 Cedar Lane, Glen Cove, NY 11542 (the "Seller"), and Iconic
Holdings, LLC, a Delaware limited liability company with principal address at
7200 Wisconsin Ave., Suite 206, Bethesda, MD 20814 (the "Buyer").  As used
herein, the term "Parties" shall be used to refer to the Seller and Buyer
jointly.


WHEREAS:


A.            Seller warrants and represents that it owns and holds all right,
title, and interest in that certain Convertible Promissory Note in the total
amount of $15,500 with an original issuance date of February 18, 2014 (the
"Note") as issued by HDS International Corp., a Nevada corporation (the
"Company").


B.            Seller warrants and represents that the Note is being held by the
Seller on March 31, 2015 (the "Note Transfer Date") and that the Note, with
$15,500 in principal and $1,379.29 in accrued interest and penalties still
outstanding, is a valid debt and a current obligation of the Company.


C.            Seller warrants and represents that it is not an officer,
director, or, directly or indirectly, a 10% or more stockholder of the Company
and has not been any such person at any time in the past one hundred twenty
(120) days.


D.            The Parties acknowledge and agree that the Buyer seeks to acquire
$16,879.29 of the Note (the "Note Portion") from the Seller.


E.            The Parties acknowledge and agree that the Seller seeks to sell
and transfer all rights, title, and interest in and to the Note Portion to the
Buyer and the Buyer seeks to acquire all rights, title, and interest in and to
the Note Portion from the Seller as more particularly set forth in Section 1.01
of this Agreement.


NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


1.00            Purchase of the Note Portion from Seller. Subject to the
contemporaneous closing of the Exchange Agreement between the Buyer and the
Company and in consideration of the Buyer's payment of the aggregate sum of
$25,780 (the "Purchase Price"), on or about March 31, 2015, but not prior to a
portion of the converted stock underlying the Note Portion being accepted by the
Buyer's brokerage firm and DTC (the "Note Closing Date"), Seller hereby
irrevocably sells, assigns, transfers, conveys and delivers to Buyer, and Buyer
accepts all rights, title and interest in and to and the benefits of the Note
Portion upon payment of the Purchase Price.  Buyer will deliver the Purchase
Price to an escrow account and it will be released to Seller upon acceptance of
shares by Buyer's brokerage firm per the Escrow Agreement.
1
 
Note Purchase Agreement
Iconic Holdings, LLC
HDS International Corp.
March 31, 2015

--------------------------------------------------------------------------------


 
2.00            Representations and Warranties of the Buyer. Buyer represents
and warrants to the Seller, as of the date hereof and as of the Closing, as
follows:


2.01            Organization; Authority.  The Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, partnership power and authority to enter into and
to consummate the transactions contemplated hereby, and the execution, delivery
and performance by the Buyer of the transactions contemplated hereby have been
duly authorized by the Buyer.


2.02            Consents.  No authorization, consent, approval or other order
of, or declaration to or filing with, any governmental agency or body or other
person is required for the valid authorization, execution, delivery and
performance by the Buyer of this Agreement and the consummation of the
transactions contemplated hereby.


3.00            Representations and Warranties of the Seller.  Seller represents
and warrants to the Buyer, as of the date hereof and as of the Closing, as
follows:


3.01            Authorization of Agreement.  The Seller has full right, power
and authority to enter into and to consummate the transactions contemplated
hereby and otherwise to carry out Seller's obligations hereunder.  This
Agreement, when executed and delivered by the Seller, will constitute a valid
and legally binding obligation of the Seller, enforceable against the Seller in
accordance with its terms.


3.02            Title to the Note.  The Seller is the legal, record and
beneficial owner of the Note and the Note Portion with good and marketable title
thereto, and the Seller has the absolute right to sell, assign, convey, transfer
and deliver the Note and the Note Portion and any and all rights and benefits
thereto.


3.03            No Litigation.  There is no action, suit, proceeding, judgment,
claim or investigation pending, or to the knowledge of the Seller, threatened
against the Seller, which could reasonably be expected in any manner to
challenge or seek to prevent, enjoin, alter or materially delay any of the
transactions contemplated hereby.


3.04            Sophisticated Seller.  Seller is a sophisticated seller with
respect to the Note Portion, has adequate information concerning the business
and financial condition of the Company to make an informed decision regarding
the sale of the Note Portion and the Seller has independently and without
reliance upon any Buyer made its/his own analysis and decision to enter into
this Agreement and sell the Note Portion to Buyer.


4.00            Notices.  All notices, demands and requests of any kind to be
delivered to any party in connection with this Agreement shall be personally
served, sent via facsimile or e-mail, or sent in writing via an internationally
recognized overnight courier or by registered or certified mail, return receipt
requested and postage prepaid to the address of each party listed on the first
page of this Agreement or to such other address as the party to whom notice is
to be given may have furnished to the other parties to this Agreement in writing
in accordance with the provisions of this Section 8. Any such notice or
communication shall be deemed to have been received (i) in the case of personal
delivery, on the date of such delivery, (ii) in the case of facsimile or e-mail,
immediately (iii) in the case of an internationally-recognized overnight
courier, on the next business day after the date when sent and (iv) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.
 
 
2
 
Note Purchase Agreement
Iconic Holdings, LLC
HDS International Corp.
March 31, 2015

--------------------------------------------------------------------------------



5.00            Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the parties hereto and their respective successors,
heirs, personal representatives, and permitted assigns.


6.00            Counterparts.  This Agreement may be executed via facsimile in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


7.00            Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


8.00            Entire Agreement.  This Agreement represents the entire
agreement of the parties hereto with respect to the matters contemplated hereby,
and there are no written or oral representations, warranties, understandings or
agreements except as expressly set forth herein.


9.00            Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by each party or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.


10.00            Governing Law and Arbitration.  This section is controlled by
Section 3.00(i) of the Convertible Promissory Note dated March 31, 2015.


11.00                          Binding Arbitration.   Any dispute or claim
arising to or in any way related to this Agreement shall be settled by
arbitration in San Diego, California.  All arbitration shall be conducted in
accordance with the rules and regulations of the American Arbitration
Association ("AAA").
12.00            Exhibit.The Parties acknowledge and agree that Exhibit A is an
integral part of this Agreement and is incorporated by reference herein.




[The remainder of this page has been left intentionally blank.]
 
 
 
 
 
3
 
Note Purchase Agreement
Iconic Holdings, LLC
HDS International Corp.
March 31, 2015

--------------------------------------------------------------------------------

















IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above-written.




FOR THE SELLER:


Jabro Funding Corp.






By:    LAWRENCE ROTHBERG

Name:  LAWRENCE ROTHBERG


Title:     PRESIDENT






FOR THE BUYER:


Iconic Holdings, LLC




By:    JUSTIN EDERLE                           




Name:  Justin Ederle




Title:               Manager








[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]
 
 
 
 
 
 
 
4
Note Purchase Agreement
Iconic Holdings, LLC
HDS International Corp.
March 31, 2015

--------------------------------------------------------------------------------













EXHIBIT 1


COPY OF THE NOTE


(Attached is a copy of the Note originally dated February 18, 2014 as issued to
Asher Enterprises, Inc. and later acquired by Jabro Funding Corp. on November
19, 2014 in the original principal amount of $15,500)
 
 
 
 
 
 
 
 
 
 
 
 
5
Note Purchase Agreement
Iconic Holdings, LLC
HDS International Corp.
March 31, 2015

--------------------------------------------------------------------------------